Citation Nr: 1454379	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disabilities.

3.  Entitlement to an effective date earlier than November 22, 2010, for the grant of service connection of chronic kidney disease.

4.  Entitlement to an effective date earlier than November 22, 2010, for the grant of service connection of gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to November 1994 and from February 1999 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA Regional Office (RO) in Wichita, Kansas.

In the March 2011 rating decision, the RO initially granted an effective date of April 30, 2010, for the grant of service connection for gout.  However, in a May 2012 rating decision, the RO found clear and unmistakable error (CUE) in that effective date and assigned a new date of November 22, 2010.

Since the statement of the case (SOC), additional evidence was added to the claims file while it was at the RO, consisting of additional VA treatment records.  As this evidence is either not pertinent to the issues being decided, or is cumulative or duplicative of evidence already considered by the RO, the Board concludes that a remand of the issues being decided herein is not warranted.  See 38 C.F.R. § 19.37(a) (2014).

Additionally, in a June 2014 rating decision, the RO denied increased ratings for chronic kidney disease and gout as well as service connection for sleep apnea.  A notice of disagreement (NOD) was received that same month.  An August 2014 letter to the Veteran indicates that the RO received the Veteran's NOD with the June 2014 rating decision.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the August 2014 letter reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in June 2014 for the issuance of a statement of the case (SOC) and instead refers the RO to issue a SOC.

The issue of service connection for IBS, to include as secondary to service-connected disabilities being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a psychiatric disorder at any time since filing his claim for compensation. 

2.  Original claims for service connection for gout and chronic kidney disease were filed on April 30, 2010, and November 22, 2010, respectively, more than one year after the Veteran was discharged from service.  

3.  A January 2011 VA examiner opined that the Veteran's gout was secondary to his chronic kidney disease.

4.  In March 2011, the RO granted service connection for chronic kidney disease as secondary to the service-connected hypertension effective from November 22, 2010, and for gout as secondary to the service-connected chronic kidney disease effective from April 30, 2010.  

5.  In May 2012, the RO found CUE in the assignment of the effective date for gout as it was granted secondary to chronic kidney disease, which was not effective until November 22, 2010.

6.  As the Veteran's claim for gout was received on April 30, 2010, and as his gout was opined to be secondary to his chronic kidney disease, the April 30, 2010, claim can reasonably be construed as an informal claim for VA compensation benefits based on chronic kidney disease.

CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in service and is not proximately due to or the result of any service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for an effective date of April 30, 2010, but no earlier, for the grant of service connection for chronic kidney disease have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

3.  The criteria for an effective date of April 30, 2010, but no earlier, for the grant of service connection for gout have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in May 2010 and June 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's earlier effective date claims arise from his disagreement with the effective dates assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in January 2011.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis
	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show that he complained of a nervous stomach in August 1981; he was diagnosed with anxiety.  A March 1984 record shows that he complained of depression secondary to marital problems.  Periodic examinations in November 1985 and March 1990 both revealed a clinically normal psychiatric system.  The Veteran's STRs do not show the onset of a chronic psychiatric disorder in service.  

Post-service treatment records show that while the Veteran had some psychiatric complaints in the 1990s, records since the Veteran filed his claim in April 2010 have not shown any confirmed clinical diagnosis of any psychiatric disorder.  Although an April 2010 record shows that the Veteran reported depression, the record shows that it was felt that the Veteran's reports did "not sound like depression."  

The Veteran was afforded a VA examination in January 2011.  Following a thorough examination, no psychiatric disorder was diagnosed.  The examiner opined that depression secondary to a service-connected knee condition was not found.  The examiner further opined that diagnostic criteria were not met.  

Based on a review of the evidence, the Board concludes that service connection for a psychiatric disorder is denied.  Although the Veteran had in-service psychiatric complaints and has several service-connected disabilities, a clinically diagnosed psychiatric disorder has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a clinically diagnosed psychiatric disorder at any time during the appeal period.  

The Veteran is competent to report having psychiatric symptomatology due to health concerns from his various service-connected disabilities.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that he has been clinically diagnosed with any psychiatric disorder at any time during the appeal period.  The Veteran was afforded a thorough VA examination, yet no psychiatric disorder was diagnosed.  As the examiner had the opportunity to interview and examine the Veteran, the Board accords the examiner's opinion that the Veteran did not have a psychiatric disorder great probative value.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a psychiatric disorder in April 2010 has such a disorder been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	B.  Earlier Effective Dates

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(2014).

The Veteran contends that he is entitled to an earlier effective date for the grants of service connection for his chronic kidney disease and gout.  Specifically, he asserts that the effective date should be in 2004 when he was first diagnosed with gout.  See, e.g., April 2011 notice of disagreement.

The Veteran filed an initial claim seeking service connection for several disabilities in November 1994; he did not claim chronic kidney disease or gout, but he did claim service connection for hypertension.  The Veteran was granted service connection for hypertension in a February 2000 rating decision effective from November 1994.  

Treatment records show that the first diagnosis of gout was in June 2004.  

A claim seeking service connection for gout was not received by the RO until April 30, 2010.  The claims file contains no evidence of any claims for gout, either informal or formal, prior to April 30, 2010. 
A formal claim seeking service connection for chronic kidney disease was not received by the RO until November 22, 2010.

The Veteran was afforded a VA examination in January 2011.  Following a thorough examination, the examiner opined that the Veteran's chronic kidney disease was from his service-connected hypertension and the gout was likely from the chronic kidney disease from his hypertension.  The examiner opined that the Veteran's chronic kidney disease affected uric acid secretion and that the Veteran never had gout before development of his chronic kidney disease.

In a March 2011 rating decision, the RO granted service connection for chronic kidney disease as secondary to the service-connected hypertension with an effective date of November 22, 2010, the date the claim was received; and service connection for gout as secondary to the service-connected chronic kidney disease with an effective date of April 30, 2010, the date the claim was received.

In a May 2012 rating decision, the RO found CUE in the effective date of April 30, 2010, for the grant of service connection for gout.  The decision shows that as service connection for gout was granted as secondary to the service-connected chronic kidney disease, the effective date could not be earlier than the date that service connection for chronic kidney disease was established.  

Based on a review of the evidence, the Board concludes that an effective of April 30, 2010, but no earlier, for the grants of service connection of chronic kidney disease and gout is warranted.  In this case, the Veteran's post-service treatment records show that he had gout in 2004 and the January 2011 examiner's opinion indicates that the Veteran's chronic kidney disease also dates back to 2004, suggesting that his disabilities began in 2004.  

However, although the Veteran's disabilities existed in 2004, the effective date is the date entitlement arose or the date of the claim, whichever is later.  In this case, the Veteran's claim seeking service connection for gout was received on April 30, 2010.  As that is the later of the two dates, the earliest date that can be awarded for the Veteran's claims is April 30, 2010.
In finding that an earlier date of April 30, 2010, is warranted, the Board acknowledges that the Veteran's formal claim seeking service connection for chronic kidney disease was not received until November 22, 2010.  As discussed above, the RO assigned an effective date of November 22, 2010, for both issues as the Veteran's gout was granted as secondary to the chronic kidney disease.  However, in light of the Veteran's gout being secondary to the chronic kidney disease, the Board finds that the Veteran's April 30, 2010, claim seeking service connection for gout reasonably encompassed the claim for chronic kidney disease.  See DeLisio v. Shinseki, 25 Vet. App.45 (2011).  In this case, the Board considers the Veteran's April 22, 2010, claim seeking service connection for gout to encompass an informal claim for the underlying disability that caused gout, the chronic kidney disease.  As such, the date of claim for both issues is April 30, 2010.  

The evidence does not show, nor does the Veteran contend, that a claim, either formal or informal, evidencing an intent to seek service connection for chronic kidney disease or gout was received prior to April 30, 2010.  In light of the foregoing, the earliest effective date for the awards of service connection that may be assigned for the Veteran's chronic kidney disease and gout is April 30, 2010.  

While the Board recognizes the Veteran's belief that the effective dates for the grants of service connection for chronic kidney disease and gout should be in 2004 when he first had such disabilities, the governing legal authority is clear and specific, and VA is bound by it.  As a result, no effective date earlier than April 30, 2010, can be granted.  Therefore, an effective date of April 30, 2010, but no earlier, for the grants of service connection for chronic kidney disease and gout is granted.  See 38 U.S.C.A § 5107.  


ORDER

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities is denied.

Entitlement to an effective date of April 30, 2010, for the grant of service connection of chronic kidney disease is granted.

Entitlement to an effective date of April 30 2010, for the grant of service connection of gout is granted.


REMAND

Regrettably, a remand is necessary for the remaining issue on appeal.  The Veteran was afforded a VA examination in January 2011; a negative nexus opinion as to IBS being caused by medications taken for the Veteran's service-connected disabilities was provided.  However, the examiner did not opine as to whether the Veteran's medications aggravate his IBS.  In this regard, the Veteran has submitted information pertaining to his medications suggesting that his IBS symptoms are common side effects of his medications.  Therefore, a remand is necessary to obtain an addendum medical opinion regarding aggravation.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Central Arkansas VA Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the January 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's IBS is aggravated (permanently worsened beyond normal progression) by medications taken for his service-connected disabilities [If the IBS is found to have been aggravated by medications taken for the service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


